Citation Nr: 1635347	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 30, 2001 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a hearing before the Board was scheduled in June 2016, but he cancelled that hearing by May 2016 correspondence.  


FINDINGS OF FACT

1.  A March 2003 rating decision granted the Veteran service connection for PTSD, rated 10 percent from April 30, 2001; May and August 2003 rating decisions increased that rating to 50 percent from April 30, 2001 and 70 percent from May 12, 2003, respectively; the Veteran did not indicate disagreement with the effective date or initiate a timely appeal of those decisions, and they became final.

2.  In August 2011, the Veteran filed "freestanding" claims for an effective date prior to April 30, 2001 for the award of service connection for PTSD.


CONCLUSION OF LAW

An earlier effective date for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notice provisions of the VCAA do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, further discussion of compliance with the VCAA is not required.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he should be entitled to an effective date prior to April 30, 2001 for his service-connected PTSD.  Specifically, he argues that he was wrongfully denied service connection in a 1984 decision.  In his March 2012 notice of disagreement (NOD), he clarified that he took issue with a 1984 Board decision which committed "unmistakable" error by not finding a stressor, as a stressor was subsequently confirmed and found sufficient to support a grant of service connection for PTSD in March 2003.  

The Veteran first filed for service connection for a nervous disorder in 1980.  That claim was denied in March and August 1981 rating decision (specifically considering PTSD that was claimed as "delayed distress").  He initiated an appeal of the August 1981 decision, and a final September 1983 Board decision denied service connection for an acquired psychiatric disorder, specifically including PTSD (finding there was no evidence of a present diagnosis).  Thereafter, the Veteran sought to reopen his claim and was denied at both the RO and appellate level on several occasions, until a March 2003 rating decision granted service connection for PTSD, rated 10 percent, effective April 30, 2001.  Subsequent May and August 2003 rating decision increased that rating to 50 percent from April 30, 2001 and 70 percent from May 12, 2003.  The Veteran did not indicate disagreement with those decisions within a year of each; thus, they also became final.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date for an award becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In other words, the Court found that there is no valid "freestanding claim" for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed as a matter of law.

Here, as the Veteran did not appeal the effective dates assigned in the March, May, and August 2003 decisions granting service connection and increased ratings for PTSD, they became final, and may only be revised by showing CUE.  However, the Veteran has never alleged that CUE was committed in, or otherwise indicated disagreement with, any RO decisions.  The only allegation in this claim is that the Board committed "unmistakable error" in a 1984 decision.

A final Board decision may be collaterally attacked if the appellant claims there was CUE in that decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696 98 (Fed. Cir. 2000).  However, such claim must be initiated by motion.  Motions for revision of a decision based on clear and unmistakable error must: (1) be in writing, (2) be signed by the moving party or that party's representative, (3) include the name of the Veteran (or the moving party, if other than the Veteran); (4) include the applicable Department of Veterans Affairs file number, and (5) include the date of the Board of Veterans' Appeals decision to which the motion relates.  If the decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  See 38 C.F.R. § 20.1404(a).  In addition, such motions must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error."  See id. at § 1404(b).  

The Court has interpreted this specific pleading requirements as begging "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Bustos v. West, 179 F.3d 1378, 1380 81 (Fed. Cir. 1999) (adopting this Court's interpretation of 38 C.F.R. § 3.105).  Unfortunately, motions which fail to comply with these requirements "shall be dismissed without prejudice to refiling."  See 38 C.F.R. § 20.1404.  

Here, the Veteran's allegation does not satisfy the stringent pleading requirements prescribed by the governing law and regulations.  Even considering all his relevant allegations together, it is unclear what Board decision he is referring to, as a review of the record shows there was no Board decision rendered in 1984.  While the Board acknowledges that there was a Board decision in 1983 denying service connection for PTSD, the regulations clearly state that a motion to revise a Board decision based on CUE must specifically identify the date of the relevant Board of Veteran's Appeals decision.  Furthermore, even liberally assuming the Veteran did intent to identify the 1983 decision, he has not set forth sufficiently specific substantive allegations.  In so finding, the Board acknowledges that the Veteran has set forth a broad argument (i.e., that the March 2003 rating decision conceded a grant, which indicates a prior denial of service connection for failure to identify a stressor was factually inaccurate).  However, the record critically does not show that there was even any allegation, let alone evidence, of a specific stressor prior to 1991.  Moreover, the 1983 Board decision denied service connection for failure to show a diagnosis of PTSD, which is a threshold matter before even reaching the sufficiency of stressors.  Thus, he has not adequately identified the particular decision in question, the alleged factual or legal error, or presented persuasive argument as to how the outcome would have been manifestly different absent the alleged error.  In light of the above, the Board cannot find that the Veteran has provided the high degree of specificity required by law.  

Absent any allegation of CUE with a prior final rating decision or a sufficiently pleaded motion to revise a prior Board decision based on CUE, the Veteran's claim is "freestanding" as described in Rudd, and therefore must be dismissed.  

In so finding, the Board is sympathetic to the Veteran's claim, and notes that such dismissal does not preclude the Veteran from refiling a motion alleging CUE in a prior Board decision.  The Veteran may refile such motion in the future, keeping in mind that it must comply with the specific requirements set out in 38 C.F.R. § 20.1404 (described above).

ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


